[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Ansonia-Milford. Docket No. CR89-418, CR89-722;
Atty. Frank Halloran, Defense Counsel, for Petitioner
Atty. Robert O'Brien, Asst. State's Atty, for the State.
BY THE DIVISION
The petitioner, age 34 at the time of sentencing, was convicted in Docket No. CR89-481, following a jury trial, of the crimes of burglary in the second degree, (CGS 53a-102), for which he received a ten year sentence and larceny in the sixth degree, (CGS 53a-125b), for which he received a three month sentence. In Docket No. CR89-722, the petitioner was convicted by the same jury of the crimes of larceny in the first degree, (CGS 53a-122) for which he received a sentence of twenty years and burglary in the third degree, (CGS 53a-103) for which he received a five year sentence. All sentences run concurrently making a total effective sentence of twenty years to serve.
The above crimes occurred on October 17, 1989 and October 18, 1989 when the petitioner twice entered the same residential dwelling and removed personal property of the homeowners valued in excess of $17,000. The presentence investigation report indicates that the petitioner has a lengthy criminal record beginning in 1973 including a conviction for robbery in the CT Page 6450 first degree and multiple burglary and larceny convictions. He apparently has a long-term alcohol and drug habit which is interrupted only by periods of incarceration.
At sentencing, the trial court noted the obvious planning done by the petitioner to execute these crimes as well as the fact that the victims' house was ransacked and that their personal property was never recovered. The court noted the petitioner's lengthy criminal record and referred to him as a "career criminal."
The sentences imposed by the court are neither inappropriate or disproportionate considering the severity of the crimes, the need for deterrence and the public's need for protection from the petitioner.
LAWRENCE C. KLACZAK, J.